Mitchell, J.
The defendant’s first assignment of error, to wit, that the Municipal Court of St Paul “erred in assuming jurisdiction to try and determine the action,” not being discussed or referred to in the points or argument, must be deemed to have been abandoned.
The judgment of the District Court of Ramsey county, in this state, in the former action between the same parties, was conclusive between them upon all issues, whether principal or subordinate, which were actually tried and directly passed upon, and was not subject to collateral attack, and was decisive, adversely to defendant, of every material issue in the present action, unless it was as to defendant’s nonpayment of rent But an examination of the record satisfies us that the trial proceeded throughout upon the theory that there was no such issue in the case, and that the point was *104never once suggested or called to the attention of the court on the trial. There are no merits in the appeal.
Judgment affirmed, and cause remanded, with directions to the court below to enforce the judgment.
(Opinion published 58 N. W, 824.)